IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-11009
                         Summary Calendar



                           DAVID VALDEZ,

                                              Plaintiff-Appellant,

                              versus

         BOILERMAKER BLACKSMITH NATIONAL PENSION TRUST,

                                                 Defendant-Appellee.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 2:98-CV-286-J
                      --------------------
                          May 16, 2000

Before DAVIS, DUHÉ and DeMOSS, Circuit Judges.

PER CURIAM:1

     David Valdez appeals the district court’s entry of summary

judgment dismissing his claim for disability benefits from an

Employee Retirement Income Security Act of 1974 (ERISA) governed

pension plan; 29 U.S.C. § 1001 et seq.      This court reviews the

Board of Trustee’s denial of Valdez’s claim for benefits for abuse

of discretion.    See Threadgill v. Prudential Securities Group,

Inc., 145 F.3d 286, 292 (5th Cir. 1998).

     Valdez argues that the Board of Trustees calculated the amount

of benefits to which he was entitled using a legally incorrect

     1
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
interpretation of the Plan’s permanent break rule.             Valdez must

additionally   address   whether,       in   addition   to   being   legally

incorrect, the Board of Trustee’s interpretation of the Plan was an

abuse of discretion.     See id. at 295.         Valdez has not met his

burden of showing that the Board of Trustee’s interpretation of the

Plan and denial of his request for benefits was an abuse of

discretion.    The district court’s grant of summary judgment in

favor of the defendant is AFFIRMED.




                                    2